DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because  “Disclosed” is used.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,13,14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chakladar et al. (2017-011017, cited by Applicant).
In regard to claims 1,2,13,14, and 20, Chakladar et al. show a device, medium, and method comprising: a communication interface (Fig. 1, item 170), and a processor (Fig. 1, item 120) to: perform a voice recognition on an utterance of a user based on a first voice assistance (para 218), receive information on recognition characteristic of a second voice assistance for user utterance from an external device through the communication interface (para 218), and identify recognition characteristic of the first voice assistance to be adjusted based on the received information on the recognition characteristic of the second voice assistance (para 226) and the processor may change (claimed adjust) the voice related data (claimed recognition characteristic) until a certain success rate or threshold is achieved (paras 226,239). 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chakladar et al. (2017-011017, cited by Applicant) in view of  Jang et al.                    (2013-0073293, cited by Applicant).
In regard to claim 3 and 15, Chakladar et al. show the system and method discussed above which shows that the voice recognition is performed on the received utterances on the basis of the at least partially changed voice recognition model of the first user and the electronic device may change at least some of the voice related data until the received voice signal is less than the threshold error rate when the received voice signal exceeds the set threshold error rate (para 226, claim 34). Chakladar et al. do not specifically show that processor adjusts the recognition characteristic of the first voice assistance based on information on the recognition characteristic of the second voice assistance having a highest recognition success rate among a plurality of recognition characteristics of the second voice assistance. Jang et al. show a method and system for a controller (180) of the first electronic device (100) that compares a first gain of a voice signal received by the first electronic device (100) with a second gain received from the second electronic device (10a), arc selects one having a smaller gain as performing the voice commands and since a distance (di) between the second electronic device (10a) and the user is shorter than a distance (d2) between the first electronic device (100) and the user, the first electronic device (100) may select the second electronic device (10a) as an electronic device conducting the voice commands (paras (0164-0165) and Figs 8-12)). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it makes the system more flexible. 
Allowable Subject Matter
Claims 4-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Chakladar et al.  (2017-0110117) and  Jang et al (2013-0073293) show the system and method for voice assistance discussed above.  In regard to claims 4 and 16, the prior art of record does not specifically show or suggest the feature of identifying a type of second voice assistance, receiving the recognition characteristic when the identified type of the second voice assistance is the same as the first type of assistance. In regard to claims 5 and 17, the prior art of record does not show or suggest that  the processor controls information corresponding to learning utterance to be transmitted to the external device through the communication interface, and adjusts the recognition characteristic of the first voice assistance based on the transmitted information.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Maker et al. (11,145,298) show a system and method that includes multiple digital assistants and generates a confidence score for the trigger word. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621. The examiner can normally be reached Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUSAN I MCFADDEN/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        


 June 15, 2022